DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Claim 5 recites the limitation "the shape" and “the respective filament subunit” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. The mold cavity is not defined as having a shape before “the shape” is referred to in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US 2017/0232674), hereinafter Mark.
Regarding claims 1, 5, 13-14, and 17-19, Mark discloses a method of forming a fiber composite part comprising: (a) providing at least a filament having only a single, continuous length of prepreg (“using the 3D printer, . . . deposit . . . continuous fiber in a reinforcement volume to form a continuous aligned fiber reinforcement preform” with chopped/non-aligned fiber as in claims 14 and 19; or alternatively, continuous co-aligned fiber as in claim 13) (par. 0056, 0072, 0100-0101, 0205-0206, 0216-0218; Figs. 1C-1G); and also a second filament submit (par. 0102, Fig. 13; or par. 0131) where it is explained that the top and bottom sections (1900, 1902) and the middle sections (1904) can each be made up of a continuous fiber reinforcement (par. 0101, Figs. 1-3, 0129-0136) which would extend along the length and is not in the form of a tape or sheet of material (is a ‘tow’ or ‘bundle’ as outlined below); and 
(b) consolidating the plurality of filament subunits in the mold cavity by compression molding in a mold “large enough and shaped appropriately” as in claim 5 as to fit the desired materials (par. 0101) below the melt temperature and then melting or curing material once loaded with injected polymer or otherwise while placing the filament subunits together in the mold cavity (par. 0101) as in claims 17-18. 
Regarding claims 2-4, Mark discloses the subject matter of claim 1, and further discloses the linear subunits (par. 0078-0082; 0100-0101) which are also “shaped” as in claims 2-4. 
Regarding claims 6-8, Mark discloses the subject matter of claim 1, and further discloses that the matrix material is thermoplastic, thermosetting (curing), or ceramic (par. 0005, 0020, 0056, 0072).  
Regarding claims 9-12, Mark discloses the subject matter of claim 1, and further discloses the carbon fiber filler or ceramic filler (par. 0193) as in claims 9-11, and twisted fiber (par. 0114, 0145, 0248) as in claim 12. 
Regarding claims 15-16, Mark discloses the subject matter of claim 1, and further discloses that the plurality of fiber is in one or more tows or bundles (par. 0055) – because claim 16 does not specify how the bundles are organized with respect to the matrix material, the ‘tow’ can be viewed as two halves as to be viewed as “two bundles” since the bundles would become combined under the BRI even if part of the same subunit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0232674).
Regarding claim 20, Mark discloses the subject matter of claim 1, and further discloses placing resin into the cavity (par. 0100-0101), but does not explicitly disclose the placement of resin as pellets into the mold cavity as required in the claims.
However, Mark, par. 0056, 0085, 0250 explains that the material can be deposited using “powder” jetting devices. A “powder” may be viewed as being made up of small “pellets” and because the claim does not specify any size for the pellets, this would be considered to meet the claim’s BRI. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify further that a pure resin material is placed into the mold in particulate format, as required in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742